PER CURIAM.
We affirm the trial court’s order of October 23, 2009, which dismisses appellant’s “letter/motion” as frivolous and forwards a copy of the order to the Department of Corrections. See Johnson v. State, 44 So.3d 198 (Fla. 4th DCA 2010). That order does not include language barring future pro se filings in the circuit court. See State v. Spencer, 751 So.2d 47 (Fla.1999); Fitzgerald v. State, 18 So.3d 1145 (Fla. 3d DCA 2009); Epps v. State, 941 So.2d 1206 (Fla. 4th DCA 2006); see also Thomas v. State, 1 So.3d 194 (Fla. 4th DCA 2008). This court’s affirmance does not prevent appellant from seeking review of any such order issued by the trial court.

Affirmed.

STEVENSON, TAYLOR and LEVINE, JJ., concur.